 



Exhibit 10.1
ADDENDUM
TO THE AGREEMENT
BETWEEN GE HEALTHCARE
AND LIFEPOINT HOSPITAL HOLDINGS, INC.
Contract No. ____________
This Addendum replaces and supersedes the Addendum dated as of July 10, 2007 to
the above-referenced Agreement as set forth below, and, except as modified in
this Addendum, the Agreement shall go into full force and effect as originally
written. Unless otherwise indicated, all terms used herein shall have the
meaning ascribed to them in the Agreement. In consideration of the promises and
covenants below and in the Agreement, the parties agree to modify the Agreement
as follows:
CONTRACT PRICING / CONTRACT CAP
A new section is added with the heading above and the following text:
Effective 7/1/2007, contract pricing for all imaging equipment covered under the
Agreement, except MR systems, is revised as outlined in Attachment A.
GLASSPRO TUBE PRICING
Glasspro tube pricing for CT is revised as outlined in Attachment A.
An authorized representative of each party has executed this Addendum, which
shall be effective on as of July 1, 2007.

              GE HEALTHCARE   LIFEPOINT HOSPITAL HOLDINGS, INC. By:   /s/ Thomas
G. Cooper   By: /s/ William Gracey   Name:   Thomas G. Cooper   William Gracey  
  Title:  
Nat’l Svc Sales Director
 
President
Date:   9-28-07   Date:   9-28-07

1